Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,4-9,11-16,18,19 and 20  are allowed.
Claims 3, 10 and 17 have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method for processing images in a video, the method comprising: determining, by a device comprising a memory storing instructions and a processor in communication with the memory, a target-object region in a current frame in a video; determining, by the device, a target-object tracking image in a next frame and corresponding to the target-object region; sequentially performing, by the device, a plurality of sets of convolution processing on the target-object tracking image to determine a target-object region in the next frame, a quantity of convolutions of a first set of convolution processing in the plurality of sets of convolution processing being less than a quantity of convolutions of any other set of convolution processing, determining, by the device, a confidence that the target-object region in the next frame comprises a target object; comparing, by the device, the confidence with a preset threshold; in response to the confidence being less than the preset threshold, detecting, by the device, a target object in a second next frame corresponding to the next frame; and in response to the confidence not being less than the preset threshold, detecting, by the device, the target object in the next frame.  

Regarding Claim 8,
An apparatus for processing images in a video, the apparatus comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to: determine a target-object region in a current frame in a video, determining a target-object tracking image in a next frame and corresponding to the target-object region, sequentially perform a plurality of sets of convolution processing on the target-object tracking image to determine a target-object region in the next frame, a quantity of convolutions of a first set of convolution processing in the plurality of sets of convolution processing being less than a quantity of convolutions of any other set of convolution processing, determine a confidence that the target-object region in the next frame comprises a target object, compare the confidence with a preset threshold, in response to the confidence being less than the preset threshold, detect a target object in a second next frame corresponding to the next frame, and in response to the confidence not being less than the preset threshold, detect a target object in the next frame.

Regarding Claim 15,
A non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor, are configured to cause the processor to perform: determining a target-object region in a current frame in a video; determining a target-object tracking image in a next frame and corresponding to the target-object region; sequentially performing a plurality of sets of convolution processing on the target-object tracking image to determine a target-object region in the next frame, a quantity of convolutions of a first set of convolution processing in the plurality of sets of convolution processing being less than a quantity of convolutions of any other set of convolution processing, determining a confidence that the target-object region in the next frame comprises a target object; comparing the confidence with a preset threshold; in response to the confidence being less than the preset threshold, detecting a target object in a second next frame corresponding to the next frame; and in response to the confidence not being less than the preset threshold, detecting a target object in the next frame.  

Regarding Claim 1: Claim 1 is   rejected over Yano et al. (USPUB 20160260226) in view of Lituan Wang (NPL Doc: “Trajectory Predictor by Using Recurrent Neural Networks in Visual Tracking ,” 30th May 2017,IEEE TRANSACTIONS ON CYBERNETICS, VOL. 47, NO. 10, OCTOBER 2017, Pages 3172-3176) teaches A method for processing images in a video, the method comprising: determining, by a device comprising a memory storing instructions and a processor in communication with the memory, a target-object region in a current frame in a video; determining, by the device, a target-object tracking image in a next frame and corresponding to the target-object region; sequentially performing, by the device, a plurality of sets of convolution processing on the target-object tracking image to determine a target-object region in the next frame, a quantity of convolutions of a first set of convolution processing in the plurality of sets of convolution processing being less than a quantity of convolutions of any other set of convolution processing,  respectively (detailed rejection of the claim mentioned within Office Action dated 04/08/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 3 within office action dated 04/08/2022) as mentioned within the claim  " determining, by the device, a confidence that the target-object region in the next frame comprises a target object; comparing, by the device, the confidence with a preset threshold; in response to the confidence being less than the preset threshold, detecting, by the device, a target object in a second next frame corresponding to the next frame; and in response to the confidence not being less than the preset threshold, detecting, by the device, the target object in the next frame.”

Regarding Claim 8: Claim 8 is   rejected over Yano et al. (USPUB 20160260226) in view of Lituan Wang (NPL Doc: “Trajectory Predictor by Using Recurrent Neural Networks in Visual Tracking ,” 30th May 2017,IEEE TRANSACTIONS ON CYBERNETICS, VOL. 47, NO. 10, OCTOBER 2017, Pages 3172-3176) teaches An apparatus for processing images in a video, the apparatus comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to: determine a target-object region in a current frame in a video, determining a target-object tracking image in a next frame and corresponding to the target-object region, sequentially perform a plurality of sets of convolution processing on the target-object tracking image to determine a target-object region in the next frame, a quantity of convolutions of a first set of convolution processing in the plurality of sets of convolution processing being less than a quantity of convolutions of any other set of convolution processing,   respectively (detailed rejection of the claim mentioned within Office Action dated 04/08/2022) within claim 8,  but does not teach the limitations  ( previously  objected allowable limitation of claim 10 within office action dated 04/08/2022) as mentioned within the claim  " determine a confidence that the target-object region in the next frame comprises a target object, compare the confidence with a preset threshold, in response to the confidence being less than the preset threshold, detect a target object in a second next frame corresponding to the next frame, and in response to the confidence not being less than the preset threshold, detect a target object in the next frame.”
Regarding Claim 15: Claim 15 is   rejected over Yano et al. (USPUB 20160260226) in view of Lituan Wang (NPL Doc: “Trajectory Predictor by Using Recurrent Neural Networks in Visual Tracking ,” 30th May 2017,IEEE TRANSACTIONS ON CYBERNETICS, VOL. 47, NO. 10, OCTOBER 2017, Pages 3172-3176) teaches A non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor, are configured to cause the processor to perform: determining a target-object region in a current frame in a video; determining a target-object tracking image in a next frame and corresponding to the target-object region; sequentially performing a plurality of sets of convolution processing on the target-object tracking image to determine a target-object region in the next frame, a quantity of convolutions of a first set of convolution processing in the plurality of sets of convolution processing being less than a quantity of convolutions of any other set of convolution processing, respectively (detailed rejection of the claim mentioned within Office Action dated 04/08/2022) within claim 15,  but does not teach the limitations  ( previously  objected allowable limitation of claim 17 within office action dated 04/08/2022) as mentioned within the claim  " determining a confidence that the target-object region in the next frame comprises a target object; comparing the confidence with a preset threshold; in response to the confidence being less than the preset threshold, detecting a target object in a second next frame corresponding to the next frame; and in response to the confidence not being less than the preset threshold, detecting a target object in the next frame.”

Conclusion


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637